Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                  DETAILED ACTION
1.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 03, 2022 has been entered.
                                               Status of the Application
2. Claims 1 and 3-9 are pending under examination. Claim 1 is amended. Claims 10-22 were withdrawn from further consideration as being drawn to nonelected group. Claim 2 was canceled. The Applicant’s arguments and the amendment have been fully considered and found persuasive for the reasons that follow.
Response to Arguments:
3. The rejection of claims under 35 USC 103 as being unpatentable over Erlander et al. in view of Wang et al. has been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
4.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue. 3. Resolving the level of ordinary skill in the pertinent art. 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
       Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al. (US 2003/0215926) in view of Huang et al. (WO 2011/049964).
        Kurn et al. teach a method of claim 1, for nucleic acid detection for detecting a detection target nucleic acid comprising:
       a primer (composite primer) comprising amplification region including a first polynucleotide segment having a base sequence complementary to at least a portion of the detection nucleic acid and a second polynucleotide segment having a base sequence complementary to a portion of the target nucleic acid wherein detection target nucleic acid is a short nucleic acid having a size of 10 to 100 bases and when the detection target is a RNA, at least the 5’ end of the first polynucleotide segment is DNA and when the detection target is a DNA at least the 5’ end of the first polynucleotide segment is RNA (para 0198-0217):
 a nuclease that degrades a DNA-RNA complex (para 0226, 0234); 
 a polymerase (para 0227-0233),
the method comprises:
i) contacting a test sample containing the detection target nucleic acid with the primer to form a DNA-RNA complex (para 0196);
ii) digesting at least a portion of the first polynucleotide segment of the DNA-RNA complex with the nuclease until the DNA-RNA-complex is cleaved from the second polynucleotide segment of the primer, thereby activating the cleaved second polynucleotide second polynucleotide segment of the primer for nucleic acid detection by amplifying the cleaved polynucleotide (para 0196);
    With reference to claim 3, Kurn et al. teach that the primer further comprises a third polynucleotide segment (middle portion) including the same base sequence as a portion of the base sequence of a 5’ end region complementary to the second polynucleotide segment in the target nucleic acid (para 0212-0214).
    With reference to claim 4, Kurn et al. teach that the detection target nucleic acid is RNA and the nuclease is a nuclease that degrades DNA in the DNA-RNA complex (para 0226, 0234).
With reference to claim 5-6, 8, Kurn et al. teach that the 3’ end of the primer comprises
a modification that prevents hybridization to the target and comprises a non-natural or artificial base (para 0037, 0080, 0239).
   With reference to claim 7, Kurn et al. teach said amplification comprises PCR (para 0176, 0265).
         However, Kurn et al. did not teach a template nucleic acid that hybridizes with the cleaved polynucleotide and amplified to detect the target nucleic acid.
      Huang et al. teach a method detecting a target nucleic acid in a sample of claims 1, 3-9, with a hybrid template nucleic acid wherein the template nucleic acid comprises a middle portion flanked by two portions operably linked to each other, wherein the a portion of the template is complementary to a portion of the target nucleic acid sequence, wherein said portion of the hybrid template is hybridized to the cleaved nucleic acid of target nucleic acid (truncated nucleic acid) and amplified to detect the target nucleic acid in a sample wherein said hybrid template acts as a  detection index (para 0017, 0144-0145). Huang et al. further teach that the hybrid template comprises modified nucleotides or non-natural nucleotides and mismatches at 5’-end improves the specificity of target binding allowing formation of stable duplex (para 0144-0145, 0173-0176).
        It would have been prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the method as taught by Kurn et al. with the hybrid template as taught by Huang et al. to improve the detection of the target nucleic acid. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the detection of the target nucleic acid because the Huang et al. explicitly taught use of said hybrid template in detecting specific target nucleic acid which improves the specificity of target nucleic acid detection in a sample (para 0144-0145, 0173-0176) and such a modification of the claimed method is considered obvious over the cited prior art.
                                                    Conclusion
           No claims are allowable. Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637